EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Vincent Re on 1 March 2021.

The application has been amended as follows: 

The specification has been amended as follows on page 4, line 6:
Replacing standard chlorine gas, 35Cl2[[Cl352]], with 37Cl2[[Cl372]] can in this way create an

The specification has been amended as follows on page 5, lines 3-4:
In another example, in ionic test gases including chlorine-35chlorine-37

Claims 9-11 and 13 are cancelled.

14. (New) A method for providing a calibration test gas sample, comprising:
identifying a first test canister containing a standard test gas, wherein the standard test gas comprises standard hydrogen sulfide; and 
replacing the first test canister with a second test canister containing an improved test gas, wherein the improved test gas comprises a deuterated variant of hydrogen sulfide, 
wherein hydrogen sulfide in the improved test gas is isotopically enriched in deuterium compared to hydrogen sulfide in the standard test gas, and
wherein the second test canister has a concentration of the deuterated variant of hydrogen sulfide that is equivalent to a concentration of the standard hydrogen sulfide in the first test canister.


identifying a first test canister containing a standard test gas, wherein the standard test gas comprises standard ammonia; and 
replacing the first test canister with a second test canister containing an improved test gas, wherein the improved test gas comprises a deuterated variant of ammonia, 
wherein ammonia in the improved test gas is isotopically enriched in deuterium compared to ammonia in the standard test gas, and
wherein the second test canister has a concentration of the deuterated variant of ammonia that is equivalent to a concentration of the standard ammonia in the first test canister.

16. (New) A method for providing a calibration test gas sample, comprising:
identifying a first test canister containing a standard test gas, wherein the standard test gas comprises an oxidizing agent; and 
replacing the first test canister with a second test canister containing an improved test gas, wherein the improved test gas comprises an isotopically enriched variant of the oxidizing agent that is enriched in a heavier isotope of an atom in the oxidizing agent as compared to the oxidizing agent in the standard test gas, and
wherein the second test canister has a concentration of the isotopically enriched variant of the oxidizing agent that is equivalent to a concentration of the oxidizing agent in the first test canister.

17. (New) The method of claim 16, wherein the oxidizing agent comprises chlorine gas.

18. (New) The method of claim 16, wherein the oxidizing agent comprises nitrogen dioxide.

Reasons for Allowance
Claims 14-18 are allowed and are renumbered as claims 1-5. The following is an examiner’s statement of reasons for allowance: 
Independent claims 14-16 are not taught by the prior art of record, including the respective limitations that the improved test gas comprises an isotopically enriched variant of a 
The following art is newly made of record:
The prior art of VEB Leuna-Werke (DD 222,353 A1) discloses calibration and test gas production that is carried out by electrochemical hydrogen sulfide production (see enclosed English abstract and software translation).
The intervening art of Jacksier ("Gaseous Calibration Standards: Manufacturing, Stability, Traceability and Uncertainty," Offshore Technology Conference; 22 April 2017) provides an overview on calibration standards, including discussion of the shelf life of the mixture (page 3).
The prior art of Benesch ("The Stability of 100 ppb Hydrogen Sulfide Standards," Anal. Chem. 2004) investigates material selection and surface treatment as major factors that affect the shelf life of low concentration reactive gas mixtures.
The prior art of the GasAlertMicro 5/PID/IR User Manual (BW Technologies by Honeywell, 2009) provides instructions on calibrating the detector, including how to install a calibration gas cylinder (page 46). The user manual lists calibration gas cylinders that are available for order (pages 85-86).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE ADAMS whose telephone number is (571)270-5043.  The examiner can normally be reached on M-F, 10:30 A.M - 7 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE ADAMS/Examiner, Art Unit 1797                                                                                                                                                                                                        
/Christopher Adam Hixson/Primary Examiner, Art Unit 1797